                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                  No. 19 CR 618
                  v.
                                                  Judge Virginia M. Kendall
 JERMAINE ELLEBB, also known                 as
 "Sikes"

                  PROTECTIVE ORDER GOVERMNG DISCOVERY

         Upon the motion of the government, pursuant to Fed. R. Crim. P. 16(d) and 18

U.S.C.   S   3771(a)(1) and (8),   it is hereby ORDERED:

         1.      AII of the materials provided by the United States in preparation for, or

in   connection    with, any stage of the proceedings in this case (collectively, "the
materials") are subject to this protective order and may be used by defendant and

defendant's counsel (defined as counsel of record in this case) solely        in connection
with the defense of this     case, and for no other purpose, and   in connection with   no

other proceeding, without further order of this Court.

         2.      Defendant and defendant's counsel sha1l not disclose the materials or

their contents directly or indirectly to any person or entity other than           persons

employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize

disclosure (collectively, "authorized persons"). Potential witnesses and their counsel

may be shown copies of the materials as necessary to prepare the defense, but may

not retain copies without prior permission of the Court. The materials and their
contents shall not be disclosed either directly or indirectly to any person or entity

outside of the United States without prior authorization from the Court.

        3.    Defendant, defendant's counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in   connection   with this case by defendant, defendant's counsel, and authorized
persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

        4.    Defendant, defendant's counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original materials.

        5.    Certain materials provided by the United States in preparation for, or

in connection with, otry stage of the proceedings in this     case contain particularly

sensitive information ("Sensitive Information"). Sensitive Information includes, but

is not limited to: (1) nonparty names,     addresses, dates of   birth, driver's   license

numbers, social security numbers, and other identifiring information; (2) statements

by, and reports from interviews of, individuals who have been or are cooperating with

the government's investigation; and (3) any information that might disclose the
identity of a cooperating individual or undercover officer.

       6.    Materials containing Sensitive Information produced by the government

to defendant's counsel shall not be provided to defendant or anyone else, except       as

provided below ("Attorney OnIy Materials"). The Attorney OnIy Materials shall be
plainly marked as such by the government prior to disclosure. Neither the Attorney

Only Materials nor the information contained therein may be disclosed to any person

other than counsel for defendant (defined as counsel of record in this case) or

investigators employed by defendant's counsel to assist the defense, without prior

notice to the government and authorization from the Court. Defendant's counsel and

authorized persons shall not copy or reproduce the Attorney Only Materials except

for use in connection with this case by defendant's counsel and authorized persons.

Such copies and reproductions shall be treated in the same manner as the original

materials. Defendant sha1l view Attorney Only Materials only in the presence of

counsel for defendant. Defendant shall not be provided        with any Attorney Only
Materials or copies thereof and shall not make any notes or records related to the

undercover officer or confidential source's identifring information from the contents

of the Attorney Only Materials.

       7.    Before providing materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order and require the

authorized person to sign a statement acknowledging that the authorized person has

received a copy of and reviewed this Order, and has agreed to be bound by its terms

and conditions subject to sanctioning by the Court for any violations of this Order.

Defense counsel shall maintain a copy of the signed statement of each authorized

person for a period of twelve months after the conclusion of all stages of this case, and

shall provide copies of the signed statement of each authorized person to the
government upon request.
       8.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of          in   one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; (2) returned to the United

States; or (3) retained   in   defense counsel's case file. The Court may require a

certifi.cation as to the disposition of any such materials.         In the event that      the

materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the materials are so maintained, and the materials may not be

disseminated or used in connection with any other matter without further order of

the Court.

       9.    To the extent any material is produced by the United States to
defendant or defendant's counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in       writing. Within five days of
the receipt of such a request, defendant and/or defendant's counsel shall return all

such material   if in hard copy, and in the   case of electronic materials, shall   certifii in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

       10.   The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order   limit   defense

counsel in the use of discovery materials in judicial proceedings in this case, except

that any document fiIed by any party which attaches or otherwise discloses specially

identified sensitive information as described in Paragraph 5, above, shall be filed


                                              4
under seal to the extent necessary to protect such information, absent prior

permission from this Court.

       11.   Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.




                                                States District Court
                                         Northern District of Illinois

Date:     ! "-ff
